Citation Nr: 0916484	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-11 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for arthritis of the 
left shoulder due to a shrapnel wound.

2.  Entitlement to a disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, in which the RO determined, in pertinent 
part, that new and material evidence had not been received to 
reopen a previously denied claim of service connection for 
arthritis of the left shoulder due to a shrapnel wound and 
also denied the Veteran's claim for a disability rating 
greater than 30 percent for PTSD.  A Travel Board hearing was 
held at the RO in December 2008.

The Board notes that, in a May 1998 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the previously denied service connection 
claim for arthritis of the left shoulder due to a shrapnel 
wound.  This decision was issued to the Veteran and his 
service representative in June 1998.  The Veteran did not 
appeal this decision, and it became final.  See 38 U.S.C.A. 
§ 7104 (West 2002).

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for arthritis of the left shoulder due to 
a shrapnel wound is as stated on the title page of this 
decision.  The Board notes that the RO essentially reopened 
and denied this claim on the merits in an April 2007 
Supplemental Statement of the Case.  Regardless of the RO's 
actions, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a May 1998 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
Veteran's previously denied claim of service connection for 
arthritis of the left shoulder due to a shrapnel wound.

3.  The evidence received since the May 1998 rating decision 
does not relate to an unestablished fact necessary to 
substantiate a claim of service connection for arthritis of 
the left shoulder due to a shrapnel wound and does not raise 
a reasonable possibility of substantiating this claim.

4.  The Veteran's PTSD is manifested by, at worst, 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision, which determined that new 
and material evidence had not been received to reopen a claim 
of service connection for arthritis of the left shoulder due 
to a shrapnel wound, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2008).

2.  Evidence received since the May 1998 RO decision in 
support of the claim of service connection for arthritis of 
the left shoulder due to a shrapnel wound is not new and 
material; accordingly, this claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).
 
3.  The criteria for a disability rating greater than 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.130, 
Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in November and December 2005, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The November 2005 VCAA notice letter also defined new and 
material evidence, advised the Veteran of the reasons for the 
prior denial of the claim of service connection for arthritis 
of the left shoulder, and noted the evidence needed to 
substantiate the underlying claim of service connection.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence does not support reopening the Veteran's previously 
denied service connection claim for arthritis of the left 
shoulder due to a shrapnel wound.  The evidence also does not 
support assigning a disability rating greater than 30 percent 
for PTSD.  Thus, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  For an increased compensation 
claim, section § 5103(a) now requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran 
received Vazquez-Flores notice in May 2008.  Thus, the Board 
finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the Veteran's claim of 
service connection for arthritis of the left shoulder is not 
being reopened, and because his increased rating claim for 
PTSD is being denied, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the Veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328; see also Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the Veteran's claims file; the Veteran 
does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for a right ankle disability 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The standards of McLendon are not met in this case.  As will 
be explained below in greater detail, new and material 
evidence has not been received to reopen the Veteran's 
previously denied service connection claim for arthritis of 
the left shoulder.  The Veteran also was provided with VA 
examinations to determine the current severity of his 
service-connected PTSD.  Thus, the Board concludes that 
additional examinations are not necessary.  In summary, VA 
has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

In May 1998, the RO determined, in pertinent part, that new 
and material evidence had not been received to reopen the 
Veteran's previously denied claim of service connection for 
arthritis of the left shoulder due to a shrapnel wound.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  The Veteran did not initiate an 
appeal of the May 1998 rating decision and it became final.

The claim of service connection for arthritis of the left 
shoulder due to a shrapnel wound may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed an application to reopen 
his previously denied service connection claim in a letter 
from his service representative which was date stamped as 
received by the RO on December 22, 2004.  New and material 
evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) 
(2008).  As relevant to this appeal, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim 
of service connection for arthritis of the left shoulder due 
to a shrapnel wound, the evidence before VA at the time of 
the prior final RO decision in May 1998 consisted of the 
Veteran's service treatment records and post-service VA and 
private treatment records.  In this decision, the RO noted 
that private medical evidence dated in November 1997 showed 
extensive degenerative changes of the left shoulder with 
limited range of motion.  The RO also noted that VA joints 
examination in February 1998 had provided a diagnosis of 
status-post shrapnel injury to the left shoulder, 
degenerative joint disease and impingement syndrome of the 
left shoulder, and calcific bursitis of the left shoulder.  
The RO concluded that, because no left shoulder disability 
was shown during the Veteran's active service or within the 
first post-service year, and because the Veteran's 
degenerative arthritis of the left shoulder was shown first 
many years post-service, the new evidence did not show a 
medical nexus between the Veteran's current left shoulder 
disability and active service.  Thus, the claim was not 
reopened.

The newly submitted evidence consists of additional post-
service VA treatment records, a report of VA examination in 
March 2007, and lay statements and the Veteran's December 
2008 Travel Board hearing testimony.

When he filed his application to reopen his previously denied 
service connection claims in December 2004, the Veteran 
attached copies of service treatment records and VA treatment 
records.  These records were duplicates of records previously 
considered by the RO in the May 1998 rating decision.

Attached to the Veteran's July 2005 notice of disagreement 
was a statement in which he contended that he had been 
awarded the Purple Heart Medal for an in-service left 
shoulder injury.

On VA examination in March 2007, the Veteran's complaints 
included constant left shoulder pain.  He reported that he 
incurred a shrapnel wound to the left shoulder during active 
service in September 1944 when a German shell struck a tree 
near his foxhole and blew him out of the foxhole.  He 
reported that, after this injury, he was treated at a field 
hospital and returned to full duty.  The Veteran denied any 
left shoulder stiffness, swelling, heat, redness, instability 
or giving way but reported fatigability and lack of 
endurance.  He reported flare-ups with forward elevation, on 
abduction, and putting his left arm across his chest.  He 
also reported that his left shoulder pain awakened him at 
night and interfered with his sleep.  The Veteran denied any 
history of dislocation or recurrent subluxation of the left 
shoulder or the use of any assistive devices.  The VA 
examiner stated that the claims file was not available for 
review.  Physical examination of the left shoulder showed no 
gross muscular atrophy or spasm, no visible scars, no 
tenderness to palpation, and a positive impingement sign.  X-
rays of the left shoulder noted mild degenerative changes and 
no evidence for an acute fracture.  The VA examiner opined 
that it was less likely than not that the Veteran's claimed 
left shoulder arthritis was due to or the result of his in-
service left shoulder trauma from the shrapnel wound because 
the examination findings were "consistent with findings 
expected as a result of the aging process."  The diagnoses 
included degenerative changes of the left shoulder with 
chronic pain syndrome.

The Veteran testified at his December 2008 Travel Board 
hearing that he had incurred a shrapnel wound to the left 
shoulder during active service.  The Veteran described the 
circumstances of his in-service left shoulder injury as 
occurring when an enemy shell struck a tree next to his 
foxhole, causing the tree to collapse on top of the foxhole.  
He stated that, after the enemy shelling had stopped, he was 
taken to an aid station where the shrapnel was removed from 
his shoulder and then he was sent back to the front line.  

With respect to the Veteran's application to reopen a claim 
of service connection for arthritis of the left shoulder due 
to a shrapnel wound, the Board notes that the evidence which 
was of record in May 1998 showed no left shoulder disability 
until many years post-service and no medical nexus between 
the Veteran's left shoulder disability and active service.  
The newly submitted evidence shows that the Veteran's current 
left shoulder disability is not related to active service and 
is most likely due to the natural process of aging.  In this 
regard, the Board notes that, although the Veteran's claims 
file was not available for review at the March 2007 VA 
examination, it appears that the VA examiner was "informed 
of the relevant facts" concerning the Veteran's in-service 
shrapnel wound to the left shoulder.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  More importantly, none of 
the Veteran's post-service VA or private treating physicians 
have related any of his current left shoulder problems to 
active service or any incident of service, to include the in-
service shrapnel wound for which the Veteran received a 
Purple Heart Medal.  Although this evidence is new, in that 
it has not been submitted previously to agency adjudicators, 
it is cumulative or redundant of the evidence at the time of 
the prior decision showing that the Veteran's left shoulder 
disability first occurred many years after active service and 
is not related to active service.  Thus, it does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.  Because new and material evidence has not been 
received, the Board finds that the previously denied claim of 
service connection for arthritis of the left shoulder due to 
a shrapnel wound is not reopened.

The Veteran also contends that his current PTSD is more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected PTSD currently is evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411.  
See 38 C.F.R. § 4.130, DC 9411 (2008).

Under DC 9411, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9411 (2008).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the Veteran's claim, a GAF 
score of 51-60 shows moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  

The recent medical evidence shows that the Veteran received 
regular VA outpatient treatment for his service-connected 
PTSD beginning in 2003.  For example, on VA outpatient 
treatment in July 2003, the Veteran reported "no new 
complaint[s]."  Mental status examination of the Veteran 
showed full orientation, spontaneous and productive speech, 
and no acute psychotic symptoms or suicidal or homicidal 
ideation.  The assessment was PTSD.

In July 2004, it was noted that the Veteran "offers no 
complaints."  It also was noted that he was "stable on 
medication."  Mental status examination of the Veteran 
showed full orientation, spontaneous, coherent, normal speech 
in rate, rhythm, and volume, and no hallucinations, 
delusions, suicidal ideation, or homicidal ideation.  The 
assessment was unchanged.

In October 2004, the Veteran complained of poor sleep 
occasionally and waking up due to a urinary problem.  He 
reported nightmares and flashbacks "rarely and not 
distressful."  He also reported living alone.  Mental status 
examination of the Veteran showed full orientation, 
spontaneous and productive speech, no auditory or visual 
hallucinations or delusions, and no suicidal or homicidal 
ideation or plan.  The assessment was PTSD.  

In a March 2005 statement, the Veteran's former supervisor 
from the New York City Police Department stated that he had 
supervised the Veteran from 1980 to 1984 when he retired.  
"[The Veteran] had the knowledge, respect, and capabilities 
to take over from me and other supervisors."  This former 
police supervisor opined that the Veteran "would have been 
promoted to sergeant had he not suffered post-traumatic 
stress which hindered his concentration on exams."

On VA examination in March 2005, the Veteran's complaints 
included nightmares about his combat experiences several 
times a week, chronic middle insomnia often because of 
nocturia, and "mood swings."  It was noted that the Veteran 
had retired from the New York City Police Department in the 
1980's after more than 30 years as a police officer.  "He 
does not attribute his retirement or subsequent unemployment 
to psychiatric problems, although he feels that impaired 
concentration may have kept him from passing the sergeant's 
test while he was still working."  The Veteran reported 
seeing his two adult children regularly and seeing his 
grandchildren occasionally.  He also reported that his wife 
had died in 1999 and "her death exacerbated some of his re-
experiencing symptoms."  The Veteran reported further that 
he lived alone, played golf when the weather permitted, and 
had several friends which he saw occasionally.  He denied any 
hobbies other than golf and reported that he watched a lot of 
television.  He also reported some social withdrawal when he 
felt depressed.  Mental status examination of the Veteran 
showed full orientation, no suicidal or homicidal 
ideation/intent/plan, no impairment of communication or 
thought process, spontaneous, relevant speech at a normal 
rate and rhythm, logical, goal-oriented thoughts without 
evidence of a formal thought disorder, and no hallucinations, 
delusions, panic attacks, phobias, obsessive thoughts, or 
rituals which interfere with functioning.  The VA examiner 
noted that the Veteran's symptoms were "mild to moderate."  
The Veteran's GAF score was 55.  The diagnosis was chronic 
PTSD.

On VA outpatient treatment in March 2006, no complaints were 
noted.  Mental status examination of the Veteran showed 
normal thought processes, no suicidal or homicidal ideation 
or plan, and no hallucinations.  The VA examiner noted that 
the Veteran's mood appeared stable on his current 
psychotropic regimen and the Veteran reported no acute 
psychiatric symptoms.  The assessment was PTSD.

In June 2006, the Veteran complained of nightmares, 
irritability, and low frustration tolerance.  He reported 
that "most of the time he feels fine."  Mental status 
examination and the assessment were unchanged from March 
2006.  In September 2006, the Veteran reported that he was 
angry with VA.  He also reported that "his mood is most of 
the time normal [and] he likes to socialize."  Mental status 
examination and the assessment again were unchanged.  
Following VA outpatient treatment in December 2006, the 
Veteran's GAF score was 55.

In March 2007, the Veteran complained of nightmares.  It was 
noted that he had chronic residual symptoms of PTSD.  Mental 
status examination of the Veteran showed normal thought 
processes, no suicidal or homicidal ideation or plan, and no 
hallucinations.  The impression was PTSD.

On VA examination later in March 2007, the Veteran's 
complaints included insomnia, irritability, occasional 
depression, and nightmares.  He reported experiencing less 
motivation and "less pleasure in the things he does."  The 
VA examiner noted that the Veteran "does not attribute his 
retirement or subsequent unemployment to symptoms of PTSD, 
and does not report taking days off from his job for 
psychological reasons."  The Veteran reported playing golf 
occasionally with 3 friends and going to the track 
infrequently "because all of his acquaintances have died."  
He also reported that he had good relationships with his two 
adult children who visited him regularly.  Mental status 
examination of the Veteran showed full orientation, mild 
depression and irritability, no suicidal/homicidal 
ideation/intent/plan, no impairment of communication or 
thought process, spontaneous speech with a normal rate and 
rhythm, logical, goal-oriented thoughts without evidence of a 
formal thought disorder, no hallucinations or delusions, and 
no panic attacks, phobias, obsessive thoughts, or rituals 
which interfere with functioning.  The VA examiner noted that 
the Veteran "reports moderate symptoms recurring on a daily 
basis without remission since his last examination."  The 
Veteran's GAF score was 54.  The diagnosis was chronic PTSD.

The Veteran testified at his December 2008 Travel Board 
hearing that he had stopped playing golf with his friends a 
year and a half earlier.  He testified that he experienced 
flashbacks and nightmares where he saw himself being buried 
alive at his tombstone at a VA national cemetery next to his 
wife.  He reported that he did not see his children or 
grandchildren that much and had 1 or 2 friends.  He also 
testified that he became distracted while driving because he 
drifted off in to thoughts about what had happened to him 
during active service.  He testified further that he still 
had nightmares about an in-service injury to his nose when he 
was struck in the face accidentally by a 50-caliber machine 
gun on the back of a jeep.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 30 percent for PTSD.  The Veteran's PTSD is manifested 
by, at worst, occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks.  VA 
outpatient treatment in July 2003 indicated that the Veteran 
had no complaints.  Mental status examination showed full 
orientation, spontaneous and productive speech and no acute 
psychotic symptoms or suicidal or homicidal ideation.  The 
Veteran again had no complaints on VA outpatient treatment in 
July 2004 when it was noted that he was "stable on 
medication."  Mental status examination of the Veteran 
showed full orientation, spontaneous, coherent, normal speech 
in rate, rhythm, and volume, and no hallucinations, 
delusions, suicidal ideation, or homicidal ideation.  In 
October 2004, the Veteran reported nightmares and flashbacks 
"rarely and not distressful."  He also reported living 
alone.  Mental status examination of the Veteran showed full 
orientation, spontaneous and productive speech, no auditory 
or visual hallucinations or delusions, and no suicidal or 
homicidal ideation or plan.  

On VA examination in March 2005, the Veteran's complaints 
included nightmares about his combat experiences several 
times a week and mood swings.  It was noted that the Veteran 
had retired from the New York City Police Department in the 
1980's after more than 30 years as a police officer.  The 
Veteran reported seeing his two adult children regularly and 
seeing his grandchildren occasionally.  The Veteran also 
reported that he played golf when the weather permitted and 
had several friends which he saw occasionally.  Mental status 
examination of the Veteran showed full orientation, no 
suicidal or homicidal ideation/intent/plan, no impairment of 
communication or thought process, spontaneous, relevant 
speech at a normal rate and rhythm, logical, goal-oriented 
thoughts without evidence of a formal thought disorder, and 
no hallucinations, delusions, panic attacks, phobias, 
obsessive thoughts, or rituals which interfere with 
functioning.  The VA examiner noted that the Veteran's PTSD 
symptoms were "mild to moderate" and the Veteran's GAF 
score was 55.  The diagnosis was chronic PTSD.

On VA outpatient treatment in March 2006, no complaints were 
noted.  Mental status examination of the Veteran showed 
normal thought processes, no suicidal or homicidal ideation 
or plan, and no hallucinations.  The VA examiner noted that 
the Veteran's mood appeared stable on his current 
psychotropic regimen and the Veteran reported no acute 
psychiatric symptoms.  VA outpatient treatment in June 2006 
indicated that the Veteran reported that "most of the time 
he feels fine."  In September 2006, the Veteran reported 
that "his mood is most of the time normal [and] he likes to 
socialize."  Mental status examination was unchanged.  
Following VA outpatient treatment in December 2006, the 
Veteran's GAF score was 55.  In March 2007, the Veteran 
complained of nightmares.  It was noted that he had chronic 
residual symptoms of PTSD.  Mental status examination of the 
Veteran showed normal thought processes, no suicidal or 
homicidal ideation or plan, and no hallucinations.  

Finally, on VA examination in March 2007, the Veteran's 
complaints included insomnia, irritability, occasional 
depression, and nightmares.  He reported less motivation and 
"less pleasure in the things he does."  The Veteran also 
reported playing golf occasionally with 3 friends and going 
to the track infrequently "because all of his acquaintances 
have died."  He reported further that he had good 
relationships with his two adult children who visited him 
regularly.  Mental status examination of the Veteran showed 
full orientation, mild depression and irritability, no 
suicidal/homicidal ideation/intent/plan, no impairment of 
communication or thought process, spontaneous speech with 
normal rate and rhythm, logical, goal-oriented thoughts 
without evidence of a formal thought disorder, no 
hallucinations or delusions, and no panic attacks, phobias, 
obsessive thoughts, or rituals which interfere with 
functioning.  The VA examiner noted that the Veteran 
"reports moderate symptoms recurring on a daily basis 
without remission since his last examination."  The 
Veteran's GAF score was 54.  Because the Veteran's service-
connected PTSD is not manifested by occupational and social 
impairment with reduced reliability and productivity or with 
deficiencies in most areas (i.e., a 50 or 70 percent rating) 
and also is not totally disabling, the Board finds that the 
criteria for a disability rating greater than 30 percent for 
PTSD is not warranted.  Id.

The Veteran also is not entitled to a higher disability 
rating for his service-connected PTSD on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The Veteran has 
been retired since 1984, including throughout the pendency of 
this appeal.  On VA examination in March 2005, it was noted 
that the Veteran had retired from the New York City Police 
Department in the 1980's after more than 30 years as a police 
officer and "does not attribute his retirement or subsequent 
unemployment to psychiatric problems."  The VA examiner also 
noted in March 2007 that the Veteran "does not attribute his 
retirement or subsequent unemployment to symptoms of PTSD, 
and does not report taking days off from his job for 
psychological reasons."  Thus, the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the Veteran that his PTSD has resulted 
in marked interference with his prior employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

As new and material evidence has not been received, the claim 
of service connection for arthritis of the left shoulder due 
to a shrapnel wound is not reopened.

Entitlement to a disability rating greater than 30 percent 
for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


